PER CURIAM.
Following the denial of his motion seeking to disqualify the Judge of Compensation Claims (JCC), Ricaurte Fernandez petitions this court for prohibition relief. See Wal-Mart Stores, Inc. v. Carter, 768 So.2d 21 (Fla. 1st DCA 2000)(the remedy for *1235interlocutory review of an order denying judicial disqualification is prohibition). We conclude that the JCC erred in denying the motion to disqualify, and therefore grant the petition for writ of prohibition. On remand, this cause shall be assigned to a different JCC for such further proceedings as may be necessary.
ALLEN, C.J., MINER and BROWNING, JJ., concur.